Title: John Lamb to John Adams, 24 Jan. 1786
From: Lamb, John
To: Adams, John


          
            
              Sir
            
            

              Madrid,

               January 24th. 1786—
            
          

          I have the Honor to announce to you my several Draughts for £2.000
            stg. according to the Note following from Messrs: Etiene
            Drouilhet & Co. Bankers—
          Jean Lamb 
          60 Days after / Date
          Pous notre traitte de ce jour—pour sept Lettres sur Londres qu’il nous a fourni sur son
              Excy Monsieur Jean Adams Ministre plenipotr. des Etats Unis. d’Amerique de 
          Jany. 2[5]th.
          £300
          250
          240
           260 
          320 
          350
          200
          £[es] 2000 a notre ordreau / change de 36 ½ / [14] 198039.28—
          I doubt not to merit your Approbation herein and shall write to you
            more fully on my Arrival in Barcelona—
          I am sir with respect / your most obedient servant


          
            
              John Lamb
            
          
        